Citation Nr: 9918973	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  89-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
bilateral shoulder disability.  
2. Entitlement to service connection for right knee 
disability.  
3. Entitlement to service connection for chronic lymphatic 
(lymphocytic) leukemia.  
4. Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1944 to November 
1946 and from April 1951 to July 1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in St. Louis, Missouri, and 
Chicago, Illinois.  In rating decisions dated in September 
and November 1988, the RO in St. Louis, Missouri, denied 
service connection for chronic lymphatic (lymphocytic) 
leukemia on the basis that new and material evidence had not 
been submitted to reopen the previously denied claim.  The 
veteran filed a notice of disagreement in January 1989, and 
in a decision dated in December 1989, the Board denied 
service connection for chronic lymphatic (lymphocytic) 
leukemia.  The veteran appealed to the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims since March 1, 1999) (Court).  In an 
order entered in June 1991, the Court vacated the Board's 
December 1989 decision and remanded the matter to the Board 
for action consistent with the Court's grant of the 
appellee's motion to remand.  The Board in turn remanded the 
case to the RO for additional development in November 1991 
and September 1994.  

The remaining issues listed on the title page came to the 
Board on appeal from a December 1991 rating decision of the 
RO in Chicago, Illinois, and these issues have been 
incorporated in this appeal.  The issue of entitlement to an 
increased (compensable) rating for bilateral hearing loss is 
included in the remand section of this decision. 

Review of the record shows that in a statement received at 
the Board in January 1999, the veteran reported that he had a 
heart attack in December 1998 and raised the issue of 
entitlement to service connection for heart disability 
secondary to his service-connected hypertension.  The Board 
refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1. The RO in Los Angeles, California, denied service 
connection for arthritis of the shoulders in an unappealed 
rating decision dated in March 1970.  
2. Evidence added to the record since the March 1970 decision 
is neither duplicative nor cumulative of evidence 
previously of record and is sufficiently significant that 
it must be considered to fairly decide the claim for 
service connection for bilateral shoulder disability.  
3. The claim for service connection for right knee disability 
is not plausible.  
4. The claim for service connection for chronic lymphatic 
(lymphocytic) leukemia is not plausible.  


CONCLUSIONS OF LAW

1. Evidence received since the March 1970 RO decision denying 
entitlement to service connection for arthritis of the 
shoulders is new and material, and the claim for service 
connection for bilateral shoulder disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  
2. The claim for service connection for right knee disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
3. The claim for service connection for chronic lymphatic 
(lymphocytic) leukemia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral shoulder disability

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  In addition, service 
connection for arthritis may be established on a presumptive 
basis if the disease is manifest to a degree of 10 percent or 
more within one year after separation from service.  
38 U.S.C.A. §§ 1101(3), 1112(a), 1137 (West 1991); 38 C.F.R. 
§§ 3.307. 3.309(a) (1998).  

In a March 1970 rating decision, the RO in Los Angeles denied 
service connection for arthritis of the shoulders.  Evidence 
of record included service medical records.  Chronological 
records of medical care included no complaint, finding or 
diagnosis related to the shoulders.  In his report of medical 
history for a periodic examination in November 1966, the 
veteran stated that he had pain in his right shoulder quite 
often and responded affirmatively to the question of whether 
he had ever had or now had arthritis or rheumatism.  The 
examining physician did not comment on this statement.  At a 
separation examination in April 1967 the veteran reported 
that in both shoulders he had occasional arthritic-type pains 
usually associated with changing weather.  On clinical 
examination, the physician evaluated the veteran's upper 
extremities as normal.  The veteran was hospitalized from May 
to June 1967 for evaluation of right lower quadrant pain.  In 
the narrative summary, which included the report of physical 
examination, there was no finding concerning either shoulder.  
At a Medical Board examination in June 1967 the veteran's 
upper extremities were also evaluated as normal.  In an 
undated statement, the veteran asserted that the Medical 
Board findings were unfair and unjust because the narrative 
summary was incomplete.  The veteran went on to state that he 
had arthritis in his right and left shoulders.  He said his 
shoulders became extremely sore in the winter months, any 
time there was a weather change or when he had to work in an 
air-conditioned building.  

The report of a VA examination in October 1969 was also of 
record.  At that time, the veteran complained of having had 
pain in both shoulders for many years.  On examination of the 
shoulders, external rotation and internal rotation were 
normal, but on external rotation the veteran complained of 
some pain in the right shoulder.  The physician stated there 
was no limitation of motion of the shoulders and the 
shoulder-girdle musculature appeared to be normal.  The 
physician stated that arthritis of the shoulders was not 
found.  VA X-rays of the shoulders in October 1969 were 
negative, with no arthritic or bony changes.  In addition, 
the radiologist stated there were no abnormal calcifications.  

Based on this evidence the RO denied service connection for 
arthritis of the shoulders.  The veteran was informed of the 
denial but did not appeal, and the March 1970 determination 
became final.  Generally, a claim that has been denied in a 
final rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c) (West 1991).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In response to the decision of the Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) regarding the standard for determining 
whether new and material evidence has been submitted to 
reopen a claim, the Court set forth a three-part test.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  Under the new test, 
the Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a prior final claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Elkins at 218-19; Winters at 206.  

Evidence added to the record includes reports of VA 
examinations in November 1974 and August 1977, which were 
conducted in conjunction with increased rating claims for the 
veteran's service-connected post-operative residuals of his 
laparotomy and appendectomy and bilateral hearing loss.  The 
veteran reported a history of bursitis and tendonitis in the 
right arm and shoulder, and at the August 1977 examination, 
the veteran gave a history of having been treated for 
bursitis and tendonitis at a VA outpatient clinic in 
Evansville, Indiana.  Also added to the record was the report 
of a retention examination for the National Guard dated in 
August 1978.  The report includes no record of complaint or 
finding concerning either shoulder, and the physician 
evaluated the veteran's upper extremities as normal.  

A VA examination report dated in April 1990 was also added to 
the record.  The veteran gave a history of having developed 
soreness in his shoulders in the early 1960s.  He said that 
the soreness kept recurring and increasing in severity and 
that after one to two years he was diagnosed as having 
bursitis and tendonitis.  He said that as far as he could 
remember he was treated with medications on four to five 
occasions.  The veteran reported that after discharge he 
continued to have difficulty and received some treatment in 
the mid 1970s.  After clinical examination, the diagnosis 
included chronic bursitis of shoulders with possible 
degenerative osteoarthritis, symptomatic, no functional 
impairment noted.  A VA X-ray report shows that following an 
X-ray study of the shoulders in April 1990, the radiologist's 
impression was bilateral degenerative arthritis.  

The April 1990 VA examination and X-ray reports are neither 
cumulative nor duplicative of evidence previously of record 
and thus are new.  Inasmuch as these reports provide medical 
evidence of the presence a current disability, i.e., they 
provide diagnoses of bursitis and arthritis of the shoulders, 
which was not shown in the evidence previously of record, 
they bear directly and substantially upon the matter under 
consideration.  As there is no other post-service medical 
evidence of the presence of the claimed bilateral shoulder 
disability, this evidence is of such significance that it 
must be considered to fairly decide the claim.  Under the 
circumstances, the Board concludes that new and material 
evidence has been submitted, and the claim is reopened.  

Right knee disability

The veteran is seeking service connection for right knee 
disability.  He contends he fell on several occasions in 
service resulting in injury to his knee, which could have 
caused his current disability.  As outlined earlier, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Further, 
service connection for arthritis may be established on a 
presumptive basis if the disease is manifest to a degree of 
10 percent or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places the burden on a claimant to produce 
evidence that a claim is well grounded.  See Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well 
grounded direct service-connection claim, there must be:  a 
medical diagnosis of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

The only available medical record from the veteran's first 
period of service is the report of his separation examination 
dated in October 1946.  At that time, the veteran gave no 
history of right knee injury, and after examination, the 
physician reported there were no musculoskeletal defects.  
Review of the veteran's service medical records for his 
subsequent period of service shows no complaint, finding or 
diagnosis concerning his right knee.  At the Medical Board 
examination in June 1967, the veteran's lower extremities 
were evaluated as normal.  

VA outpatient records show that in January 1995 the veteran's 
complaints included bilateral knee pain.  The progress notes 
include no medical finding or diagnosis related to the right 
knee.  

Review of the evidence shows that even accepting the 
veteran's report of injury of his right knee during service, 
there is no medical evidence suggesting a causal relationship 
between an injury or disease in service and any current right 
knee disability.  There is, in fact, no medical evidence of 
the presence of a current right knee disability, a 
prerequisite for a well-grounded service connection claim.  
In this regard, the Board notes that evidence that is simply 
information recorded by an examiner, unenhanced by any 
additonal comment by the examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  The only evidence of current right knee 
disability and its linkage to an injury in service is the 
theory advanced by the veteran himself.  However, the 
veteran, as a lay person, is not competent to provide a 
diagnosis or a medical opinion as to etiology.  See Espiritu, 
2 Vet. App. 492, 494-95 (1992).  

In the absence of a medical diagnosis of current right knee 
disability and without medical evidence linking such 
disability to service or any incident of service, the Board 
must conclude that the veteran's claim is not well grounded.  

The Board notes that in connection with his right knee 
service-connection claim, the RO requested that the veteran 
submit evidence showing that his claimed disability has been 
treated since discharge from service.  The RO explained that 
the best type of evidence would be statements from doctors 
who had treated him and that the statements should show dates 
of examination and/or treatment, findings and diagnoses.  The 
veteran has provided no information in this regard.  He has 
argued that he should be provided a VA examination before a 
decision is made on his claim.  The veteran has not, however, 
submitted evidence of a well-grounded claim, and his claim 
must fail.  Under the circumstances, VA has no duty to assist 
the veteran in the development of the claim.  See Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  

Chronic lymphatic (lymphocytic) leukemia

The veteran contends that his chronic lymphatic (lymphocytic) 
leukemia could have been caused by one or all of the 
following:  exposure to ionizing radiation from the bombing 
of Hiroshima and Nagasaki during World War II, including from 
Strontium 90, the radioactive form of strontium; excessive 
exposure to diagnostic X-rays in service; and exposure to 
toxic chemicals in service.  

The veteran's Enlisted Record and Report of Separation for 
his first period of service shows that he arrived in the 
Pacific Theater of Operations in September 1945 and departed 
in September 1946.  His decorations and citations include the 
Asiatic Pacific Theater Ribbon and the Army of Occupation 
Medal Japan.  His Separation Qualification Record shows that 
he served with a Signal Company in the Philippines and Japan.  

The only available medical record for the veteran's first 
period of service is the report of the veteran's separation 
physical examination dated in October 1946.  It shows that 
the veteran gave a history of kidney trouble, but received no 
treatment.  The examiner at the separation examination 
indicated that laboratory tests were negative.  With the 
exception of a deviated nasal septum, the examiner noted no 
abnormalities.  A Board of Review, also in October 1946, 
noted that the veteran complained of back pain, noted that 
the veteran's urine was normal and stated that there were no 
abnormal findings.  

At the veteran's April 1951 enlistment examination for his 
subsequent period of service, the examiner evaluated the 
lymphatics as normal.  The records show that the veteran 
underwent an appendectomy in May 1953.  At the veteran's 
discharge and reenlistment examination in April 1955, the 
examiner evaluated the lymphatics as normal.  Remaining 
service medical records show that the veteran underwent 
excision of an umbilical sinus in March 1958.  Thereafter, he 
was seen with continuing complaints of abdominal and right 
lower quadrant pain, and evaluation included barium enema 
radiologic studies in September 1962.  Complaints of 
abdominal and right lower quadrant pain continued.  At a re-
enlistment examination in March 1965, the lymphatics were 
evaluated as normal.  Later records show the veteran was 
hospitalized for observation in early 1967 and underwent 
various radiological studies.  He was also hospitalized from 
May to June 1967 for evaluation, when he underwent additional 
radiological studies.  Laboratory studies, including a 
complete blood count, were all reported normal.  A Medical 
Board Report dated in June 1967 shows that after 
consideration of clinical records, laboratory findings and 
physical examination, the Medical Board established the 
diagnosis of right lower quadrant abdominal wall pain, 
etiology unknown.  The report of medical examination for the 
Medical Board shows that the veteran's lymphatics were 
evaluated as normal.  

At a VA examination in October 1969, the physician noted 
severe tenderness even to mild palpation in the right lower 
quadrant.  In a rating decision dated in March 1970, the RO 
granted service connection for postoperative residuals, 
laparotomy and appendectomy.  

The veteran filed his original claim for service connection 
for leukemia in March 1984 and contended that his chronic 
leukemia was caused by radiation exposure.  At that time he 
reported that he landed in Japan a short time after the 
atomic bomb drop, went through Hiroshima by truck and set up 
camp not far from Hiroshima.  The veteran later stated that 
his term with the occupation troops was just over a year and 
that a good part of this time was around the Hiroshima area.  
He also contended that the diagnostic X-ray studies he 
underwent in service could have caused his leukemia.  The 
veteran identified the private medical facility where he had 
recently been treated for leukemia and argued that the 
leukemia diagnosed in February 1984 had its onset in service.  

Thereafter, the RO requested the veteran's DD Form 1141, 
Record of Exposure to Ionizing Radiation.  Under inclusive 
dates, the record shows 26 May 1964 and shows a reading of 18 
R obtained by a dosimeter.  

The RO denied the claim, and the veteran appealed to the 
Board.  In a decision dated in April 1985, the Board denied 
entitlement to service connection for leukemia.  

A VA hospital summary shows that the veteran was hospitalized 
in October 1985 for medical evaluation, and it was noted that 
he had a history of chronic lymphatic leukemia since 1984 and 
had been receiving medication.  After physical examination 
and laboratory studies, it was determined there were no 
current indications for treatment.  The reported diagnoses 
included chronic lymphocytic leukemia, Stage B.  In a rating 
decision dated in February 1986, the RO determined that new 
and material evidence had not been submitted to reopen the 
service connection claim.  The veteran did not appeal.  

In a rating decision dated in September 1988, the RO 
considered whether amendments of 38 U.S.C.A. § 312 
(renumbered at 38 U.S.C.A. § 1112) applied to the veteran's 
claim.  Under the amendments, service connection for certain 
diseases may be granted on a presumptive basis if the veteran 
meets certain conditions including participation in a 
"radiation-risk" activity as defined by the statute.  The 
RO determined that the veteran's diagnosed condition, chronic 
lymphocytic leukemia, was not included in the listed 
diseases, and continued the denial of the claim.  

In a November 1988 letter to the RO, the veteran asserted 
that he had been diagnosed as having chronic lymphatic 
leukemia, not chronic lymphocytic leukemia.  In support of 
his claim he said that the statement "[t]he most damming 
factor involved in the onset of leukemia, the factor now 
believed responsible for most leukemias is radiation" came 
from The Encyclopedia of Common Diseases.  He also asserted 
that sweating at night was one of the symptoms of his 
disease, and that sweating at night showed up about 5 years 
before he got out of service.  He stated that he told at 
least two doctors about this, but it was sluffed off.  He 
further argued that another possibility of the first symptoms 
of his leukemia could be his stomach trouble, which he said 
started about the same time as the night sweats.  He argued 
that if exposure to radiation from being in the Nagasaki-
Hiroshima area caused his leukemia, the time his night sweats 
and stomach trouble started would be about the right time, 
considering a latent period of about 20 years for leukemia, 
which had been mentioned in several books he had read.  
Alternatively, he stated that he had read that the real 
danger of X-rays was that the radiation received was 
cumulative and that 50 to 100 roentgens could bring on 
leukemia.  The veteran asserted that in the months just 
before he got out of service he received enough X-rays to 
bring on his leukemia.  He reasoned that if those X-ray 
studies were the radiation source that caused his leukemia, 
the diagnosis in February 1984 would be about the right 
timing, considering a latent period of up to 20 years.  

In November 1988, the veteran submitted the report of an 
October 1985 VA liver/spleen scan.  The radiologist noted 
that the veteran had a history of chronic lymphatic leukemia.  
The radiologist found the spleen markedly enlarged, and the 
impression was abnormal study.  

In a November 1988 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for leukemia.  

The veteran filed a notice of disagreement in January 1989, 
and the RO issued a statement of the case.  In his 
substantive appeal, the veteran referred to a research report 
from what he referred to as The US Dept. of Human Services 
and Health.  He quoted the report as stating:  ' 
"Statistical evidence strongly suggests that ionizing 
radiation, either from a single large dose, or repeated small 
doses can induce leukemia in humans.  The causes of leukemia 
are not fully understood.  Long term exposure to certain 
chemicals and drugs has been linked with a higher risk of 
various forms of leukemia.  One such chemical is benzene." '  
The veteran noted that neither the material about radiation 
nor the material about chemical exposure eliminated any one 
type of leukemia.  The veteran also referred to a book titled 
Cancer Rates and Risks, which he said was from the National 
Institutes of Health.  He quoted it as stating that a number 
of chemicals used in the workplace are linked with increased 
risks of leukemia and that among them were benzene and other 
related solvents used in industry.  The veteran then stated 
that while in the air force he was an aircraft mechanic and 
technician and for more than 16 years used many solvents 
including benzene, carbon tetrachloride and Freon.  He 
asserted that the exposure to ionizing radiation or exposure 
to toxic chemicals, or both, could have caused his chronic 
lymphatic leukemia.  

In a decision dated in December 1989, the Board denied the 
claim, and the veteran appealed to the Court.  In an order 
entered in June 1991, the Court vacated the Board decision 
and granted the Secretary's motion for remand to the Board 
for de novo review of the service connection claim to 
determine whether the veteran could benefit from regulations 
then found at 38 C.F.R. § 3.311b concerning radiation claims, 
as required by Sawyer v. Derwinski, 1 Vet. App. 130 (1991).  
On remand, the Board was to adjudicate the claim on a de novo 
basis, develop reasons and bases for its decision and was to 
specifically articulate the significance, if any, of the 
radiation exposure reading of 18 R found in the veteran's 
records.  Also, the Board was to fully explain its decision 
as to the relationship between the veteran's alleged toxic 
chemical (benzene) exposure and his chronic lymphocytic 
leukemia.  

In November 1991, the Board remanded the case to the RO to 
obtain information pertaining to the veteran's duty 
assignments and his exposure to toxic cleaning solvents.  The 
RO obtained the veteran's service personnel records listing 
his duty assignments.  In correspondence dated in October 
1992, the Deputy Chief of the Occupational Medicine Division, 
Armstrong Laboratory, Brooks Air Force Base, stated that no 
entry had been found for the veteran in their Occupational 
Illness Data Registry.  It was suggested that in order to get 
a more accurate picture of the veteran's job-related 
exposures that the RO contact either the Military Public 
Health Office or the Bioenvironmental Engineering Section at 
each base where the veteran was assigned.  In November 1992, 
the veteran submitted a list of Air Force bases at which he 
served and a description of his job assignments at each base.  

In a letter dated in January 1993, the RO informed the 
veteran that it was requesting information on his exposure to 
toxic chemicals from the various military installations to 
which he had been assigned.  The RO explained to the veteran 
that there are no specific laws or regulations that allow the 
grant of service connection for leukemia based on exposure to 
certain types of toxic chemicals.  The RO further explained 
that even with documentation of exposure to toxic chemicals 
and the diagnosis of leukemia, service connection could not 
be granted without medical evidence to establish a 
relationship between the exposure and the leukemia.  The RO 
pointed out that no medical evidence had been submitted to 
support the veteran's contention that his leukemia might be 
the result of exposure to toxic chemicals.  The RO informed 
the veteran that if he were aware of any medical evidence to 
support his contentions, he should have that evidence 
submitted to the RO.  

In January 1993, the RO sent requests for chemical exposure 
information for the veteran to each of the named Air Force 
bases, and received replies to 4 of its 6 letters.  The 
replies were from military public health or bioenvironmental 
engineering officers at Scott Air Force Base, Chanute Air 
Force Base, Tyndall Air Force Base and Sheppard Air Force 
Base.  In each reply, the officer stated that no records were 
found for the veteran pertaining to training duties and work 
assignments that could have exposed him to toxic cleaning 
solvents.  In addition, in his February 1993 letter, the 
Chief, Bioenviornmental Engineering at Sheppard Air Force 
Base suggested the best possibility might to be search the 
records of the veteran's training schools to attempt to find 
a course instruction plan, which might include a list of 
chemicals to be used or demonstrated in the course.  The 
officer went on to say that in his experience as an 
industrial hygienist, it was difficult, without data specific 
to the tasks performed, to determine the degree of exposure 
with any confidence.  He further stated that depending on the 
job profile and on individual habits, a worker's exposure 
might vary from virtually zero all the way up to daily 
contact with known toxic chemicals.  

In February 1994, the RO continued its denial of the claim.  
In its supplemental statement of the case, the RO noted that 
the veteran had not replied to its request for medical 
evidence showing that the claimed disability, chronic 
lymphocytic leukemia, was related to exposure to toxic 
substances.  In a March 1994 letter, in response to the 
supplemental statement of the case, the veteran described 
situations in service in which he was required to use a very 
strong cleaning solvent.  He said the solvents are toxic and 
can cause the onset of leukemia.  He reiterated that the 
cleaning solvents used by the Air Force, currently and while 
he was in service, contain benzene, Freon and carbon 
tetrachloride.  Thereafter, the RO returned the case to the 
Board.  

In September 1994, the Board remanded the case to the RO 
requesting additional development.  The development was to 
include requesting additional medical records, attempting to 
obtain an estimate of the veteran's exposure level to toxic 
chemicals in service, and obtaining a VA examination with 
medical opinions related to the veteran's claim.  The Board 
requested that the RO then readjudicate entitlement to 
service connection for chronic lymphatic (lymphocytic) 
leukemia, including consideration of 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.311, pertaining to claims based on exposure 
to ionizing radiation in service.  The Board pointed out that 
if neither applied, the veteran was to be provided the 
opportunity to present proof that exposure to radiation 
during service actually caused his chronic lymphatic 
(lymphocytic) leukemia.  

The record includes copies of letters dated in April 1996 and 
July 1996 from the RO to the Chief of Environmental 
Engineering, 369th Medical Group (ATC), Sheppard Air Force 
Base requesting information pertaining to the veteran's 
exposure to toxic chemicals in cleaning solvents, including 
benzene, carbon tetrachloride and Freon, for more than 16 
years in his duties as an aircraft mechanic and technician.  
The RO enclosed the veteran's service personnel records, his 
description of his assignments, duties and chemical exposure, 
and a copy of the February 1993 letter from the Deputy Chief 
of Bioenvironmental Engineering, Sheppard Air Force Base.  In 
the July 1996 letter, the RO requested a negative response if 
the requested information could not be provided.  The RO 
received no response to its letters.  

The RO received VA outpatient records dated from April 1992 
to January 1995 showing that the veteran was receiving 
treatment for chronic lymphocytic leukemia.  The veteran 
provided releases to obtain medical records from physicians 
and medical facilities where he was first diagnosed and 
treated for his leukemia in the 1980s.  The RO requested, but 
was unable to obtain, those records.  

The veteran underwent a VA examination in March 1997.  In the 
examination report, the physician noted that from the 
veteran's chart there was a diagnosis of chronic lymphocytic 
leukemia.  He also noted that the veteran was currently under 
medical management and was taking oral chemotherapeutic 
agents for his disease.  The diagnosis after examination was 
history of chronic lymphocytic leukemia.  

In the report, the physician stated that chronic lymphatic 
leukemia and chronic lymphocytic leukemia are synonymous 
terms and that it is true that it may manifest with night 
sweats.  The physician went on to indicate there is no 
medical or scientific basis on which to attribute the 
veteran's chronic lymphocytic leukemia to his exposure to 
chemicals and solvents, including benzene, carbon 
tetrachloride and Freon, during his more than 16 years as an 
aircraft instructor and technician.  He also indicated there 
is no medical or scientific basis to link the veteran's 
cumulative level of exposure to ionizing radiation to his 
chronic lymphocytic leukemia.  The physician stated that 
chronic lymphocytic leukemia has not been implicated or 
associated with exposure to ionizing radiation, drugs or 
chemicals.  He added that acute and chronic myelogenous 
leukemia, which were totally different from chronic 
lymphocytic leukemia, have been implicated with ionizing 
radiation and certain chemicals.  The physician stated that 
with respect to his comments he had consulted with a 
hematology/oncology specialist.

In a letter dated in July 1998, the RO informed the veteran 
that in order to consider his service connection claim based 
on exposure to radiation, it needed scientific or medical 
evidence that chronic lymphatic (lymphocytic) leukemia is a 
radiogenic disease.  The RO requested that the veteran submit 
such evidence as soon as possible, preferably within 60 days.  

Thereafter, the RO continued its denial of the claim and in 
September 1998 issued a supplemental statement of the case.  
In his October 1998 response to the supplemental statement of 
the case, the veteran reported that everything he could find 
about chronic lymphocytic leukemia stated that medical 
researchers do not know what causes leukemia.  On that basis, 
the veteran questioned how it could be said that radiation 
was not the cause of the disease.  In addition, he argued 
that his exposure in service included exposure to Strontium 
90, the radioactive form of Strontium, while he was in Japan.  
He asserted that just the fact that he was in the Nagasaki 
and Hiroshima area for over a year just after the nuclear 
bombs were exploded and that he has a disease that could very 
well have been caused from being there should warrant service 
connection.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence of 
leukemia may be presumed if leukemia is manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112(a), 1131 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  Under the 
provisions of 38 U.S.C.A. § 5107(a), the claimant has an 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  As was outlined earlier, a well-grounded 
claim is a plausible claim, that is, a claim which is 
meritorious on its own or capable of substantiation.  

The veteran has reported that his original diagnosis of 
leukemia was in February 1984, and that his diagnosis was 
chronic lymphatic leukemia, not chronic lymphocytic leukemia.  
In this regard, the Board notes that VA has been unable to 
obtain the veteran's private medical records related to 
original treatment and diagnosis of his leukemia.  Available 
records do show, however, that when he was at a VA hospital 
in October 1985 he was noted to have a history of chronic 
lymphatic leukemia diagnosed the previous year, and in the 
hospital summary the terms chronic lymphatic leukemia and 
chronic lymphocytic leukemia were used interchangeably.  The 
final diagnoses at that time included chronic lymphocytic 
leukemia, Stage B.  In addition, in the March 1997 VA 
examination report, the physician, who consulted with a 
hematology/oncology specialist, stated specifically that 
chronic lymphatic leukemia and chronic lymphocytic leukemia 
are synonymous terms.  

The terminology associated with the veteran's leukemia is 
important with respect to the determination of the 
applicability of statutes and regulations pertaining to 
radiation claims.  During the pendency of the appeal, 
38 U.S.C.A. § 312 (now 38 U.S.C.A. § 1112) was amended to 
provide for a grant of service connection for certain listed 
diseases on a presumptive basis, provided the veteran met 
certain other requirements, including participation in a 
"radiation-risk" activity.  The listed diseases include 
leukemia other than chronic lymphocytic leukemia.  See 
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.309(d) (1998).  As the chronic lymphocytic leukemia is 
specifically excluded from the diseases to which the statute 
and regulation apply, the veteran's claim cannot be well 
grounded on a presumptive basis under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d).  

As explained by the Court in Sawyer v. Derwinski, 1 Vet. App. 
130 (1991), the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub.L. No. 98-542, 98 Stat. 2725 
was enacted in October 1984, and VA thereafter promulgated 
38 C.F.R. § 3.311b (now 38 C.F.R. § 3.311) which identifies a 
group of diseases as "radiogenic diseases" and sets forth 
guidelines to be followed when determining whether to grant 
service connection for a claimed disability based on 
radiation exposure in service.  As initially promulgated, the 
regulation applied to a list of "radiogenic diseases" that 
included all forms of leukemia with the explicit exception of 
chronic lymphatic (lymphocytic) leukemia.  

During the pendency of this appeal, the Federal Circuit 
determined that section 5 of the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act did not 
preclude, or authorize VA to preclude, a claimant from 
proving that he or she has a disability as a result of 
exposure to ionizing radiation in service under the 
provisions of 38 U.S.C.A. § 1110 or § 1131 and 38 C.F.R. 
§ 3.303(d), despite the fact that the claimed disability is 
not listed as a radiogenic disease under 38 C.F.R. § 3.311b 
(now § 3.311).  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In such cases, a claimant must be given an 
opportunity to prove that his exposure to ionizing radiation 
during service actually caused the disability for which he is 
claiming service connection, and that service connection is 
therefore warranted under 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. § 3.303(d).  

A final rule was promulgated by VA, effective September 1, 
1994, and set forth at 60 Fed. Reg. 9627-28 (1995), to amend 
38 C.F.R. § 3.311 to comport with the decision of the Federal 
Circuit.  The rule redefined the term "radiogenic disease" 
as a disease that may be induced by ionizing radiation, and 
provided that if a claim is based on a disease which is not 
listed in the regulation as a recognized radiogenic disease, 
VA will nevertheless consider the claim under the provisions 
relating to radiogenic diseases if the claimant cites or 
submits competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  60 Fed. Reg. 9627 
(codified at 38 C.F.R. § 3.311(b)(4)).  

Since 1985 VA has added a number of diseases to the original 
list of radiogenic diseases at 38 C.F.R. § 3.311(b)(2) and in 
1996 published a proposal to amend 38 C.F.R. § 3.311(b)(2) to 
add prostate cancer and "any other cancer" to the list of 
diseases VA recognizes as being radiogenic under the 
provisions of Pub. L. 98-452.  The proposed rule and 
supplementary information were published in the Federal 
Register in September 1996.  61 Fed. Reg. 50264-65 (1996).  
In the supplementary information, VA explained that the 
Secretary had preliminarily determined that an association 
exists between radiation exposure and any other cancer not 
listed at 38 C.F.R. § 3.311(b)(2).  The proposed rule did not 
address the inclusion of chronic lymphatic (lymphocytic) 
leukemia among the forms of leukemia considered as a 
radiogenic disease under the regulation.  VA invited comments 
on the proposed rule.  In September 1998, VA published the 
final rule in the Federal Register.  63 Fed. Reg. 50993-95 
(1998).  In supplementary information that accompanied the 
final rule, VA discussed each of the 4 comments it had 
received on the proposed rule.  It stated that one commenter 
suggested that VA amend the list of radiogenic diseases to 
include any other "carcinoma or sarcoma" rather than 
"cancer."  VA responded that it intended to include both 
carcinoma and sarcoma in the rule, and, in its judgment, 
using the broadest possible term, i.e., "cancer," was the 
clearest way of expressing that intent.  VA went on to point 
out that when not referring to specific conditions such as 
leukemia or multiple myeloma, the current list of radiogenic 
diseases in 38 C.F.R. § 3.311(b)(2) uses the term "cancer" 
of specified organs.  No other portion of the supplementary 
information mentions leukemia.  The final rule became 
effective September 24, 1998, and 38 C.F.R. § 3.311(b)(2) 
continues to exclude chronic lymphatic (lymphocytic) leukemia 
from its list of radiogenic diseases.  

As outlined earlier, in 1988 and 1989 the veteran provided 
quotations from various sources in conjunction with his 
service connection claim.  Examination of the quotations 
shows each refers to leukemia, but none refers specifically 
to chronic lymphatic (lymphocytic) leukemia or relates it to 
exposure to ionizing radiation or toxic chemicals.  The 
veteran did not respond to the RO's January 1993 request for 
medical evidence relating chronic lymphocytic leukemia to 
exposure to toxic chemicals, nor did he respond to the RO's 
request that he provide scientific or medical evidence that 
chronic lymphatic (lymphocytic) leukemia is a radiogenic 
disease.  In this regard, the Board notes that in his reply 
to the October 1998 supplemental statement of the case, the 
veteran said that everything he could find about chronic 
lymphocytic leukemia stated that medical researchers do not 
know what causes leukemia.  The only evidence supportive of 
an etiological relationship of the veteran's chronic 
lymphatic (lymphocytic) leukemia to radiation exposure, 
including any exposure the veteran may have incurred in Japan 
or via diagnostic X-ray studies, or to some other incident of 
service, including toxic chemical exposure, consists of lay 
assertions of the veteran.  As the Court held in Espiritu, 2 
Vet. App. at 494-95, lay persons are not competent to offer 
medical opinions.  

The Board acknowledges that in a May 1997 report a VA 
physician stated that chronic lymphatic leukemia and chronic 
lymphocytic leukemia may manifest with night sweats and that 
the veteran has asserted that he had night sweats in service.  
The physician's statement does not, however, make any 
connection between the veteran's claimed night sweats in 
service and his chronic lymphatic (lymphocytic) leukemia, 
first diagnosed in 1984.  In the Board's opinion, the 
physician's statement is too general and inconclusive to 
constitute the requisite competent medical evidence needed to 
suggest a nexus between the veteran's chronic lymphatic 
(lymphocytic) leukemia and his night sweats in service.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (medical 
article that included generic statement to the effect that 
pemphigus vulgaris "usually presents with erosions at mucous 
membranes, especially in the mouth" and that "painful mouth 
erosions" are "often" the first symptom of this condition 
was too general to satisfy the nexus element of a well-
grounded service connection claim); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (finding doctor's 
statement which does not link chest trauma specifically to 
appellant's current condition, but rather contains only a 
generic statement of linkage between chest trauma and 
restrictive lung disease, too general and inconclusive to 
make claim well grounded).  The Board is left with the theory 
advanced by the veteran that his night sweats and stomach 
problems in service were symptoms of his chronic lymphatic 
(lymphocytic) leukemia.  However, the veteran, as a lay 
person, is not competent to provide what amounts to a 
diagnosis or medical opinion relating his night sweats and 
stomach complaints in service to his chronic lymphatic 
(lymphocytic) leukemia.  See Grottveit, 5 Vet. App. at 92-93; 
Espiritu at 494-95.  

In summary, there is no medical evidence that the veteran's 
chronic lymphatic (lymphocytic) leukemia was present in 
service and no post-service medical evidence of the 
disability until more than 15 years following the veteran's 
discharge from service.  Further, there is no medical or 
scientific evidence that chronic lymphatic (lymphocytic) 
leukemia may be induced by exposure to ionizing radiation or 
exposure to toxic chemicals.  Under the circumstances, there 
is no basis upon which to find the claim plausible, and the 
Board concludes that the claim for service connection for 
chronic lymphatic (lymphocytic) leukemia is not well grounded 
and must be denied.  

As was outlined earlier, the Secretary's motion for remand to 
the Board, granted by the Court's June 1991 order, stated 
that the Board should articulate the significance, if any, of 
the radiation exposure reading of "18 R" found in the 
veteran's records.  Also, the Board was to fully explain its 
decision as to the relationship between the veteran's alleged 
toxic chemical (benzene) exposure and his chronic lymphocytic 
leukemia.  The Board notes that under the provisions of 
38 C.F.R. § 3.311, in radiation claims an assessment will be 
made as to the size and nature of the radiation dose or 
doses.  However, under the regulation, the radiation dose 
assessment follows the determination that it has been 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive period as specified in 
38 C.F.R. § 3.307 or 3.309.  38 C.F.R. § 3.311(a)(1).  In 
this case, there is no basis upon which to proceed with a 
radiation dose assessment for the veteran, which would 
include consideration of the significance of the "18R" 
entry on the veteran's DD Form 1141, Record of Exposure to 
Ionizing Radiation.  No further development is warranted 
because, as explained earlier, the veteran has not presented 
competent evidence that he has a radiogenic disease, that is, 
a disease that may be induced by ionizing radiation.  

As to the matter of the veteran's claimed exposure to toxic 
chemicals in service, the Board has described the actions 
requested and taken to obtain information concerning the type 
and amount of exposure.  Although the RO has been unable to 
obtain requested information from the service department, 
there is no basis to justify further attempts to develop this 
aspect of the veteran's claim.  This is because, as explained 
above, the veteran has not met the initial burden of 
presenting or identifying evidence of an etiological 
relationship between his alleged in-service exposure to toxic 
chemicals and his claimed disability, chronic lymphatic 
(lymphocytic) leukemia.  Thus, as with other aspects of the 
claim, this aspect of his claim is not well grounded.  In 
this regard, the Board notes that the Federal Circuit has 
held that 38 U.S.C.A. § 5107(a) requires a claimant to submit 
and establish a well grounded claim before VA is required to 
provide assistance to the claimant in developing the facts 
underlying his or her claim.  Epps v. Gober, 126 F.3d 1464, 
1469 (1997).  

Although VA has no statutory duty to further assist the 
veteran with claims that are not well grounded, the Court has 
held that VA may, nonetheless, have a duty to inform the 
appellant of the evidence necessary to render the claims well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, the Board in its discussion has informed 
the veteran of the elements of a well-grounded claim, and in 
letters to the veteran the RO requested that the veteran 
provide evidence required of him.  Consequently, the Board is 
of the opinion that there is no need to further inform the 
veteran of the evidence necessary to render his claims well 
grounded.  

Although the Board has ultimately considered and denied the 
veteran's service connection claims in terms of well 
groundedness while the RO denied the claims on the merits, 
the veteran has not been prejudiced by the Board's decision.  
This is because in treating the claims as well grounded, the 
RO accorded them greater consideration than was warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand these claims for consideration of 
whether they are well grounded would be pointless and, in 
light of the law cited above, would not result in 
determinations favorable to the veteran.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral shoulder disability is 
reopened.  

Service connection for right knee disability is denied.  

Service connection for chronic lymphatic (lymphocytic) 
leukemia is denied.  


REMAND

Having determined that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for bilateral shoulder disability, it next must be 
determined whether the veteran's claim is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins, 12 Vet. 
App. at 218-19.  The Board notes, however, that at an August 
1977 VA examination concerning increased rating claims for 
other disabilities, the veteran gave a history of bursitis 
and tendonitis in the right arm and shoulder and reported 
that he had been treated for bursitis and tendonitis at a VA 
outpatient clinic in Evansville, Indiana.  This puts VA on 
notice of the likely existence of competent medical evidence 
that would, if true, be relevant to a full and fair 
adjudication of the veteran's claim for service connection 
for bilateral shoulder disability.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Further, the Court has held that where "relevant" documents 
relating to an appellant's claim were within the Secretary's 
control (for example, records generated by VA) prior to a 
Board decision on appeal and could reasonably be expected to 
be part of the record before VA, such documents are "in 
contemplation of law" constructively part of the record.  
Blount v. West, 11 Vet. App. 32, 33 (1998); Simington v. 
Brown, 9 Vet. App. 334, 335 (1996); Bell v. Derwinski, 2 Vet. 
App. 611, 612-13 (1992).  There is no indication in the 
record that the RO has attempted to obtain the VA outpatient 
records referred to by the veteran.  Under the circumstances, 
development to obtain this additional evidence is in order 
prior to a determination of whether the claim is well 
grounded.

The veteran's claims also include entitlement to an increased 
(compensable) rating for his service connected bilateral 
hearing loss.  Review of the record shows that the most 
recent VA examination pertaining to evaluation of the 
veteran's hearing loss was in 1990 and the veteran asserts 
that his hearing loss has become more severe since that time.  
Under the circumstances, the Board will return this issue to 
the RO for additional development.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, from whom he 
has received treatment or evaluation 
for his service-connected hearing loss 
at any time since April 1990 and from 
whom he has received treatment for his 
claimed bilateral shoulder disability 
at any time since service.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of records identified by 
the veteran, which have not been 
obtained previously.  In any event, 
the RO should attempt to obtain and 
associate with the claims file VA 
outpatient treatment records for the 
veteran from the VA medical facility 
in Evansville, Indiana, dated at any 
time in the 1970s.  
2. Then, the RO should arrange for a VA 
audiology examination of the veteran 
to determine the nature and extent of 
his service-connected bilateral 
hearing loss.  All indicated studies 
should be performed.  The claims file 
must be made available to the examiner 
for review, and the examination report 
must reflect that the examiner has 
reviewed the claims file.  
3. Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
audiology examination, have been 
conducted and completed in full.  The 
RO should undertake any other 
indicated development and then 
adjudicate, on a de novo basis, the 
reopened claim of entitlement to 
service connection for bilateral 
shoulder disability, and, as an 
initial matter, the RO should 
determine whether the claim is well 
grounded.  See Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999); Winters v. 
West, 12 Vet. App. 203, 206 (1999).  
If the claim is well grounded, the RO 
should evaluated the merits of the 
claim, but only after ensuring that 
the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Id.  In 
addition, the RO should readjudicate 
the issue of entitlement to an 
increased (compensable) rating for 
bilateral hearing loss.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

